395 F.2d 690
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.J. B. MARTIN COMPANY, Respondent.
No. 12042.
United States Court of Appeals Fourth Circuit.
Argued May 7, 1968.Decided May 20, 1968.

Ronald Wm. Egnor, Atty., N.L.R.B.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Glen M. Bendixsen and Robert E. Williams, Attys., N.L.R.B., on the brief), for petitioner.
Wm. H. Smith, Jr., Columbia, S.C.  (Ellison D. Smith, Jr., Columbia, S.C., on the brief), for respondent.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Pursuant to Section 10(e) of the National Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519, 29 USC 151 et seq.), the Board now petitions for enforcement of its order of May 9, 1967 against J. B. Martin Company.  164 NLRB No. 73.  It is a Delaware corporation manufacturing and selling ribbons, velvet and narrow fabrics at Leesville, South Carolina.  Countering, the company seeks vacation of the order as unaccreditable by the evidence.


2
The Board convicts the company of several unfair labor practices.  First, it had affronted Section 8(a)(1) of the Act by eyeing union organizing gatherings, and threatening not only to cancel employee privileges but to close the plant upon entry of the union.  Again, the Board determined that the company had offended Section 8(a)(3) and (1) in discharging employee Fox for his preachment of unionism.  The company laid the discharge to his leaving work to shoot wild dogs.1  The company was also put in violation of Section 8(a)(1) for firing Foreman Ricard for permitting Fox to go after the dogs.  Ricard's termination was purposed, the Board concluded, to offer some legitimation of Fox's release.


3
The company must cease and desist from further unfair labor practices, said the Board.  Affirmatively, the order directed the company to offer reinstatement to Fix and Ricard, to reimburse them for earnings lost because of the unfair treatment, and to post appropriate notices of this decree.


4
As we can not say it was not substantially underpinned by evidence, we will effectuate the Board's order.


5
Order enforced.



1
 Apparently packs of wild dogs menacingly abound in the general vicinity of the plant, not infrequently attacking livestock and pet dogs such as hounds, 'trigs' and occasionally fice.  It is customary for the residents to seek and slay these undesired creatures